 



Exhibit 10.1
SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Employment
Agreement”) is made and entered into as of the 24th day of January, 2006 by and
between Teledyne Technologies Incorporated, a Delaware corporation with its
executive offices at 12333 West Olympic Boulevard, Los Angeles, California 90064
(the “Company”), and Dr. Robert Mehrabian, an individual residing at 5388
Baseline Avenue, Santa Ynez, California 93460 (the “Executive”).
RECITALS
WHEREAS, this Second Amended and Restated Employment Agreement is an amendment
and restatement of an Amended and Restated Employment Agreement entered into on
April 25, 2001 between the Company and the Executive; and
WHEREAS, this amendment and restatement is required to comply with the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”).
NOW, THEREFORE, in consideration of the respective covenants and agreements
hereinafter set forth, and intending to be legally bound, the parties hereto
agree as follows:
1. Term of Agreement. This Employment Agreement, as amended and restated, shall
be effective as of the date first above written and shall continue in effect
until December 31, 2006, unless extended as described in the next sentence.
Effective as of November 1, 2006 and, if previously extended, each November 1st
thereafter, the term of this Employment Agreement shall be extended for one
additional year unless one party shall give written notice to the other on or
before October 31, 2006 or, if previously extended, the then next October 31st
that the term will not be thereafter extended. If such notice is given by either
party, the Executive may retire on the first December 31st following receipt of
such notice.
2. Employment Agreement to Supplement the CIC Agreement. This Employment
Agreement, as amended and restated, shall supplement the CIC Agreement and the
terms and conditions of this Employment Agreement are not intended to alter or
vary the terms and conditions of the Change in Control Severance Agreement dated
as of December 21, 1999 (the “CIC Agreement”). The intention of this Employment
Agreement is to memorialize certain terms and conditions of the employment of
the Executive which are particular to him and not specified in the CIC
Agreement. Except as specifically set forth herein, initially capitalized terms
shall have the meaning ascribed thereto under the CIC Agreement which is
incorporated herein and made a part hereof as if set forth at length.
3. Position and Duties. The Company shall employ Executive and the Executive
shall serve as the Chairman, President and Chief Executive Officer of the
Company and shall have primary responsibility to manage and direct the
day-to-day business of the Company including the generation of income and
control of expenses. Subject to the approval of the Board of Directors of the
Company, the Executive may serve as a director of charitable organizations
and/or for profit corporations which do not compete with the Company or any of
its subsidiaries and affiliates. The Company acknowledges that Executive serves
as a director of Mellon Financial Corporation and PPG Industries, Inc. as of the
date hereof and agrees that the Executive may continue to serve as a director of
those corporations.
4. Compensation. The Executive shall receive the following items of compensation
at the rates thereof set forth below.

-1-



--------------------------------------------------------------------------------



 



a. Base Salary. During the Term, the Company shall pay Executive a base salary
at the annualized rate of Seven Hundred Thousand and Three ($700,003) Dollars
(“Base Salary”). Base Salary shall be paid periodically in accordance with
normal Company payroll practices applicable to executive employees.
b. Participation in Compensation Plans and Programs. In accordance with the
respective terms and conditions of the respective plans and programs, the
Executive shall be entitled to participate in the following compensation plans
and programs:

  1.   AIP. In the AIP at an annual opportunity at 80% of Base Salary if targets
are reached at 100%, or such greater percentage if provided in the AIP for any
year.     2.   PSP. In the PSP at an opportunity equal to 150% of Base Salary if
targets are reached at 100%, or such greater percentage if provided in the PSP
for any measurement period.     3.   Restricted Stock Award Program (RSAP). In
the RSAP with annual grants of restricted stock equal to at least 30% of Base
Salary as of the date of this grant subject to meeting targets set forth in the
RSAP.     4.   Stock Options. Eligibility to receive future grants of options in
a number determined by the Committee, each subject to the terms and conditions
of the Stock Option Incentive Plan.

5. Employee Benefits. The Executive shall participate in each qualified,
non-qualified and supplemental employee benefit, executive benefit, fringe
benefit and perquisite plan, policy or arrangement of the Company applicable to
executive level employees, including, but not limited to, expense reimbursement
policies, a country club and a city club membership, and use of an automobile,
in each case, in accordance with the terms and conditions thereof (including tax
equalization payments to the extent provided with respect to such plans by
Allegheny Teledyne Incorporated on or prior to November 29, 1999) as in effect
from time to time. Nothing in this Employment Agreement shall be construed as
preventing the amendment or termination of any such plan, policy or arrangement
by the Company so long as such amendment or termination affects all executive
employees of the Company then participating.
6. Non-Qualified Pension Arrangement. In addition to the employee benefits
described in Section 5, the Company will pay to the Executive (or his designee
if amounts are payable after the death of the Executive) following his
Retirement (as defined below), as payments supplemental to any accrued pension
under the Company’s qualified pension plan, an annual amount, paid in equal
monthly installments, equal to 50% of his Base Compensation at the rate in
effect on the date of his Retirement. Such annual amount shall be paid each year
for a number of years following his Retirement equal to the number of whole and
fractional years of service, not in excess of ten (10), the Executive has
rendered to the Company (including the period from August, 1997 through and
including November, 1999 rendered as service to the Company’s predecessor,
Allegheny Teledyne Incorporated).
          For purposes of Section 6 of this Employment Agreement and without
effect upon whether the Executive is deemed to be retired under the CIC
Agreement, the Executive will be deemed to have a Retirement upon his Separation
From Service with the Company for any reason other than for Cause. For purposes
of Section 6 of this Employment Agreement, the Executive shall be deemed to have
experienced a Separation From Service upon the Executive’s death, Disability, or
upon the complete cessation of the Executive’s service to the Company as an
employee or as an independent contractor as determined in the sole discretion of
the Company; provided, however, that the Executive’s cessation of services shall
not constitute a Separation From Service if the Company anticipates a

-2-



--------------------------------------------------------------------------------



 



renewal of the Executive’s services as an employee, independent contractor or in
any other capacity. For purposes of this Section 6 of the Employment Agreement,
the Executive shall be deemed to have experienced a Separation From Service due
to Disability where, in the sole discretion of the Company:

  (a)   The Executive is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months; or

  (b)   The Executive is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering employees of the Company.

     Additionally, and notwithstanding the foregoing, in the event of a
Separation From Service for any reason other than Disability, payment shall be
made six months after the date of Separation From Service, but in no event shall
payment be made, or commence to be made, after the later of (i) the last day of
the calendar year in which such six-month date occurs or (ii) 2 1/2 months after
the occurrence of the six-month date and the initial payment shall be equal to
six times the monthly amount otherwise due and the next and each subsequent
monthly payment shall be equal to one times the monthly amount otherwise due.
Payments made pursuant to this Section 6 resulting from Separation From Service
due to Disability shall commence as soon as administratively feasible following
such Separation From Service, but in no event shall distribution be made, or
commence to be made, after the later of (i) the next following December 31 or
(ii) 2 1/2 months after the date of such Separation From Service due to
Disability.
     The provisions of this Section 6 are intended to comply with the
requirements applicable to nonqualified deferred compensation plans under
Section 409A of the Code. Notwithstanding any other provision of this Employment
Agreement, this Section 6 shall be interpreted and administered in accordance
with the requirements of Section 409A of the Code.
7. Binding Agreement. The Company will use its best efforts to require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise to all or substantially all of the business and/or assets of the
Company) to expressly assume and agree to perform this Employment Agreement and
the CIC Agreement in the same manner and to the same extent that the Company
would be required to perform them if no such succession had taken place. Failure
of the Company to obtain such assumption and agreement prior to the
effectiveness of any such succession shall be deemed to be a termination without
Cause for purposes of this Employment Agreement and the CIC Agreement. For
purposes of implementing the foregoing, the date on which any such succession
becomes effective shall be the Date of Termination.
8. Notices. Any notice required or permitted under this Agreement shall be given
in writing and shall be deemed to have been effectively made or given if
personally delivered at the address first above written or such other address as
may be given by one party to the other.
9. Withholding. The Company shall be entitled to withhold, or cause to be
withheld, from payment any amount payable under this Employment Agreement of any
payroll and withholding taxes required by law, as determined by the Company in
good faith.
10. Governing Law. This Agreement shall be construed, interpreted, and governed
in accordance with the laws of the State of California without reference to
rules relating to conflict of law.

-3-



--------------------------------------------------------------------------------



 



11. Headings. The headings of sections are included solely for convenience of
reference and shall not control the meaning or interpretation of any of the
provisions of this Agreement.
12. Counterparts. This Agreement may be executed by either of the parties hereto
in counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument.
IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Employment Agreement as of the day and year first above written.

                  EXECUTIVE    
 
                By:      /s/ Robert Mehrabian                
 
      Robert Mehrabian                       TELEDYNE TECHNOLOGIES INCORPORATED
 
           
 
  By:   /s/ John T. Kuelbs
 
   
 
           
 
  Name:   John T. Kuelbs    
 
           
 
  Title:   Executive Vice President, General Counsel and Secretary    

-4-